Citation Nr: 0101044	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to veteran's status for the purpose of 
eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
REMAND

The claimant has contended that in 1980 he was recruited by 
the United States Marine Corps (USMC) recruiting station in 
Watertown, New York.  On or about August 27, 1980, the 
claimant reported to a Military Enlistment Processing Station 
(MEPS) in Syracuse, New York, received a final physical 
examination, and was sworn into active duty.  The claimant 
was billeted for the night at a hotel in Syracuse prior to 
the date upon which he was expected to be transported to a 
USMC Recruit Depot in Parris Island, South Carolina.  The 
claimant sustained an injury to his left foot when a sign 
from a construction site on the premises of the motel where 
the claimant was billeted fell and hurt the left foot.  The 
claimant was examined by MEPS personnel the following morning 
and was declared not eligible for travel to the MCRD in 
Parris Island.  While transporting the claimant to his home, 
a USMC recruiter had the claimant examined at a private 
hospital where it was ascertained that he fractured his left 
malleolus.  The claimant was called approximately 3 to 4 
times between August 1980 and February 1981 to the MEPS in 
Syracuse, New York for a physical examination.  It is 
asserted that there are no records of the exact dates of the 
treatment examinations rendered and that there is no evidence 
that a service medical record was started in 1980 or exists 
today.  It is also maintained that the claimant received a DD 
356 Marine Corps Honorable Discharge Certificate after a 
final medical examination visit to the MEPS in Syracuse, New 
York and that the claimant was informed that he was not 
qualified for military service due to his physical 
disability.  It is indicated that the DD 356 referred to the 
claimant as a private.  

The Board notes that the evidence of record includes an 
Honorable Discharge Certificate from the United States 
Marines showing that the claimant was discharged on February 
5, 1981.  The certificate also includes a notation that the 
claimant had not served on active duty.  

The evidence also consists of a private medical record dated 
in August 1980 reflecting that the claimant was treated for a 
left ankle injury and that an X-ray revealed a fracture of 
the left distal fibula.  

The RO has undertaken extensive development with the National 
Personnel Records Center (NPRC) and the service department to 
verify whether the claimant had service between August 1980 
and February 1991.  Those research efforts showed that the 
appellant could not be identified as a member or former 
member of the Marine Corps or of the Marine Corps Reserve.  A 
Navy Department document dated in December 1998 provides that 
there is no record of the claimant having enlisted in the 
U.S. Marine Corps or the Marine Corps Reserve.  It was noted 
that a discharge certificate is not normally issued to 
personnel who are not shipped to recruit training.  

38 C.F.R. § 3.7 (o) (1) (i), (iv) provides that persons 
considered to have performed active military, naval, or air 
service consists of any person who has applied for enlistment 
or enrollment in the active military, naval, or air service 
and who is provisionally accepted and directed, or ordered, 
to report to a place for final acceptance into service, or 
suffered injury or disease in line of duty while going to, or 
coming from, or at such place for final acceptance or entry 
upon active duty.   

Based on 38 C.F.R. § 3.7(o) (1) (i),(iv) and considering 
actions already undertaken by the RO, the Board considers it 
appropriate to make a specific inquiry as to whether the NPRC 
or the Marine Corps is in possession of copies of orders 
issued to the claimant instructing him to report to a USMC 
Recruit Depot in Parris Island, South Carolina in August 
1980.  

Accordingly, the case is Remanded to the RO for the following 
actions:  

1.  The RO should request that the NPRC 
and the Navy Department (Marine Corps) 
provide copies of orders issued to the 
claimant directing him to report to a 
USMC Recruit Depot in Parris Island, 
South Carolina in August 1980 for recruit 
training, for association with the claims 
folder.  In making these requests, the RO 
should ensure that both the NPRC and the 
Navy Department (Marine Corps) are sent 
copies of the claimant's honorable 
discharge certificate from the Marine 
Corps on February 5, 1981, and the 
December 9, 1998, letter from the Marine 
Corps to the claimant's representative, 
both of which are now in the claims 
folder.  If such documents (orders to 
report for active service) are not 
available, it should be indicated in 
writing.  

2.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the claimant should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto.  

The purpose of this REMAND is to procure clarifying evidence.  
The claimant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





